DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al, US Patent Application Publication 2006/0102080 (as cited by Applicant).

Regarding claim 1, Liu teaches a protective sheeting for use in processing a semiconductor-sized wafer, the protective sheeting comprising a protective film 220-2 or 220-1; and a cushioning Iayer 220-1 or 220-2 attached to a back surface of the protective film, wherein, at least in a central area of the protective sheeting, no adhesive is applied to a front surface and a back surface of the protective sheeting, the central area having an outer diameter which is equal to or larger than an outer diameter of the 

Regarding claim 3, Liu teaches on the entire front surface and/or the entire back surface of the protective sheeting, no adhesive is applied.

Regarding claim 6, Liu teaches a protective sheeting for use in processing a wafer, the protective sheeting comprising a protective film 220-1 or 220-2; and a cushioning layer 220-2 or 220-1, attached to a back surface of the protective film, wherein, on an entire front surface and an entire back surface of the protective sheeting, no adhesive is applied (figure 2B. Note, since the reference of Liu teaches the bottom of 220-1 attached to the substrate and does not teach the use of an adhesive to attach the 220-1 to 210, these layers meet the limitation of this claim).

Regarding claim 7, Lin teaches the cushioning layer is curable by an external stimulus, such as UV radiation, heat, an electric field and/or a chemical agent ([0014], by teaching that layer 220-1 may be vulcanized and 220-2 may be cured by thermal process)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al, US Patent Application Publication 2006/0102080 (as cited by Applicant).

Regarding claims 2, 8, and 9, Liu fails to teach the outer diameter of the central area is in the range of 3 to 50 cm, the cushioning layer has a thickness in the range of 20 to 500 m, and the protective film has a thickness in the range of 5 to 200 m.
However, it has been held that the diameter of the central area and the thicknesses of the layers of the protective sheeting will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the diameter of the central area and the thicknesses of the layers of the protective sheeting claimed and the 

The specification contains no disclosure of either the critical nature of the claimed the diameter of the central area and the thicknesses of the layers of the protective sheeting or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Claims 10, 12,  and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin applied to claim above, and further in view of Toida, US Patent Application Publication 2013/0306215 (as cited by Applicant).

Regarding claim 10, while Lin teaches the protective film is made of a polymer [0015], Lin fails to teach the polymer is a polyolefin.

Toida teaches the polymer is a polyolefin [0026] as an alternative soft resin material that is also commonly used in the art as a cushioning layer.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toida with that of Lin because polyolefins are an alternative soft resin material that is also commonly used in the art as a cushioning layer.

Regarding claim 12, Lin teaches a combination comprising a semiconductor-sized wafer 210, and the protective sheeting wherein the protective sheeting is attached to the one side of the semiconductor-sized wafer, so that the semiconductor-sized wafer is arranged in the central area of the protective sheeting and a front surface of the protective film bottom surface of 220-1 opposite to the back surface thereof is in direct contact with the one side of the semiconductor-sized wafer (figure 2B)

Lin fails to teach a wafer, having on one side, a device area, with a plurality of devices.

11, having on one side, a device area, with a plurality of devices 15 (figure 1), because in the semiconductor art, it is generally known that a wafer contain a plurality of device areas.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Toida with that of Lin because in the semiconductor art, it is generally known that a wafer contain a plurality of device areas, which are formed during the manufacturing process.

Regarding claim 13, Lin teaches a combination comprising a wafer 210 having on one side, and the protective sheeting according to claim 6, wherein the protective sheeting is attached to the one side of the wafer, so that a front surface of the protective film (bottom surface of 220-1) opposite to the back surface thereof is in direct contact with the one side of the wafer (figure 2B).

Lin fails to teach a wafer, having on one side, a device area, with a plurality of devices.

Toida teaches a wafer 11, having on one side, a device area, with a plurality of devices 15 (figure 1), because in the semiconductor art, it is generally known that a wafer contain a plurality of device areas.

.

Allowable Subject Matter

Claims 4, 5, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2014/0203223, issued to Ikada et al, discloses conductive composition for a solar cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899